



WARNING

The President of the panel hearing this appeal directs that the following
    should be attached to the file:

An order restricting publication in this proceeding under ss. 539(1),
    (2), (3) or (4) of the
Criminal Code
shall continue.  These sections of
    the
Criminal Code
provide:

539(1)          Prior to the
    commencement of the taking of evidence at a preliminary inquiry, the justice
    holding the inquiry

(a) may, if application therefor is
    made by the prosecutor, and

(b) shall, if
    application therefor is made by any of the accused,

make an order directing
    that the evidence taken at the inquiry shall not be published in any document
    or broadcast or transmitted in any way before such time as, in respect of each
    of the accused,

(c) he or she is
    discharged; or

(d) if he or she is
    ordered to stand trial, the trial is ended.

(2)     Where an accused is not
    represented by counsel at a preliminary inquiry, the justice holding the
    inquiry shall, prior to the commencement of the taking of evidence at the
    inquiry, inform the accused of his right to make application under subsection
    (1).

(3)     Everyone who fails to comply
    with an order made pursuant to subsection (1) is guilty of an offence
    punishable on summary conviction

(4)      [Repealed, 2005, c. 32, s.
    18(2).]

R.S., 1985, c. C-46, s. 539; R.S., 1985,
    c. 27 (1st Supp.), s.97; 2005, c. 32, s. 18.




COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Tingle, 2018 ONCA 572

DATE: 20180622

DOCKET: C65396

Sharpe, Roberts and Trotter JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Sheldon Tingle

Appellant

Marianne Salih, for the appellant

Chris Webb, for the respondent

Heard: June 19, 2018

On appeal from the judgment of
    Justice A. OMarra of the Superior Court of Justice, dated January 22, 2018, denying
certiorari
to quash the order of Justice Lloyd Budzsinski of the
    Ontario Court of Justice, dated April 19, 2017, committing the appellant to
    trial.

REASONS FOR DECISION

[1]

We are not persuaded that the application judge
    erred by refusing to grant
certiorari
with
mandamus
-in-aid in
    relation to the preliminary inquiry judges decision to commit the appellant
    for trial on a charge of first-degree murder and knowingly participating in the
    activity of a criminal organization for the purpose of facilitating the
    organization to commit the offence of first degree murder.

[2]

In view of the application judges careful and
    detailed reasons with which we are in essential agreement, this appeal may be
    disposed of with brief reasons.

[3]

[This paragraph refers to the evidence taken at the preliminary inquiry
    and has been edited pending completion of the proceedings pursuant to the non-publication
    order of Justice Lloyd Budzinski of the Ontario Court of Justice. The full text
    of the decision is available at the Registry of the court.]

[4]

[This paragraph refers to the evidence taken at the preliminary inquiry
    and has been edited pending completion of the proceedings pursuant to the
    non-publication order of Justice Lloyd Budzinski of the Ontario Court of
    Justice. The full text of the decision is available at the Registry of the
    court.]

[5]

The preliminary inquiry judge recognized that:
    The evidence must be capable of reasonable inferences, not mere speculation
    and that the drawing of inferences was a decision for the jury, or of weighing
    the evidence, and not [a decision] of the preliminary inquiry judge. The
    preliminary inquiry judge fairly considered the evidence and decided that the
    Crown had met the minimal threshold required to justify committal.

[6]

The appellant does not suggest that the
    application judge misdirected himself on the legal test for
certiorari
to quash a committal for trial. As the application judge stated, at para. 5:
    The task of the reviewing court is to consider whether there is any evidence
    before the committing justice, acting judicially, upon which he or she could
    form an opinion that the evidence is sufficient to put the accused on trial.

[7]

[This paragraph refers to the evidence taken at
    the preliminary inquiry and has been edited pending completion of the
    proceedings pursuant to the non-publication order of Justice Lloyd Budzinski of
    the Ontario Court of Justice. The full text of the decision is available at the
    Registry of the court.]

[8]

[This paragraph refers to the evidence taken at
    the preliminary inquiry and has been edited pending completion of the
    proceedings pursuant to the non-publication order of Justice Lloyd Budzinski of
    the Ontario Court of Justice. The full text of the decision is available at the
    Registry of the court.]

[9]

Accordingly, the appeal is dismissed.

Robert
    J. Sharpe J.A.

L.B.
    Roberts J.A.

G.T.
    Trotter J.A.


